        Case 1:21-cr-00233-LJL Document 14 Filed 04/06/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - X
                                 :
 UNITED STATES OF AMERICA        :           INFORMATION
                                 :
           - v. -                :           21 Cr.
                                 :
 CHRISTOPHER SAVINON,            :
      a/k/a “Light,”
      a/k/a “C-Lite,”
                                 :
                                 :
                                                          21cr233
      a/k/a “C-Lite Savinon,”    :
      a/k/a “Lite,”              :
           Defendant.            :
                                 :
 - - - - - - - - - - - - - - - - X


                                 COUNT ONE

                          (Narcotics Conspiracy)

     The United States Attorney charges:

     1.       From in or around April 2020, up to and including in or

about September 2020, in the Southern District of New York and

elsewhere, CHRISTOPHER SAVINON, a/k/a “Light,” a/k/a “C-Lite,”

a/k/a “C-Lite Savinon,” a/k/a “Lite,” the defendant, and others

known   and    unknown,   intentionally    and     knowingly   did    combine,

conspire, confederate, and agree together and with each other to

violate the narcotics laws of the United States.

     2.       It was a part and an object of the conspiracy that

CHRISTOPHER SAVINON, a/k/a “Light,” a/k/a “C-Lite,” a/k/a “C-Lite

Savinon,”     a/k/a   “Lite,”   the   defendant,    and   others     known   and

unknown, would and did distribute and possess with the intent to
       Case 1:21-cr-00233-LJL Document 14 Filed 04/06/21 Page 2 of 4



distribute a controlled substance, in violation of Title 21, United

States Code, Section 841(a)(1).

     3.   The controlled substance that CHRISTOPHER SAVINON, a/k/a

“Light,” a/k/a “C-Lite,” a/k/a “C-Lite Savinon,” a/k/a “Lite,” the

defendant, conspired to distribute and possess with the intent to

distribute was 100 grams and more of mixtures and substances

containing a detectable amount of heroin, in violation of Title

21, United States Code, Section 841(b)(1)(B).

           (Title 21, United States Code, Section 846.)

                        FORFEITURE ALLEGATION

     4.   As a result of committing the offense alleged in Count

One of this Indictment, CHRISTOPHER SAVINON, a/k/a “Light,” a/k/a

“C-Lite,” a/k/a “C-Lite Savinon,” a/k/a “Lite,” the defendant,

shall forfeit to the United States, pursuant to Title 21, United

States Code, Section 853, any and all property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a

result of said offense and any and all property used, or intended

to be used, in any manner or part, to commit, or to facilitate the

commission of, said offense, including but not limited to a sum of

money in United States currency representing the amount of proceeds

traceable to the commission of said offense.




                                    2
       Case 1:21-cr-00233-LJL Document 14 Filed 04/06/21 Page 3 of 4



                     Substitute Assets Provision

     5.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

            a.   cannot be located upon the exercise of due
                 diligence;

            b.   has been transferred or sold to, or deposited
                 with, a third person;

            c.   has been placed beyond the jurisdiction of the
                 Court;

            d.   has been substantially diminished in value; or

            e.   has been commingled with other property which
                 cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the above forfeitable

property.

            (Title 21, United States Code, Section 853.)




                                        _______________________
                                        AUDREY STRAUSS
                                        United States Attorney




                                    3
Case 1:21-cr-00233-LJL Document 14 Filed 04/06/21 Page 4 of 4




          Form No. USA-33s-274 (Ed. 9-25-58)



              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                             v.

                  CHRISTOPHER SAVINON,
                      a/k/a “Light,”
                     a/k/a “C-Lite,”
                a/k/a “C-Lite Savinon,”
                       a/k/a “Lite,”
                                       Defendant.


                       INFORMATION

                          21 Cr.

                   (21 U.S.C. § 846.)

                     AUDREY STRAUSS
                 United States Attorney
